Title: From James Madison to John Connell, 26 August 1806
From: Madison, James
To: Connell, John



August 26, 1806

To all to whom these presents shall come, Greeting:THE Bearer hereof John Connell a Citizen of the United States of America, having occasion to pass into foreign countries about his lawful affairs, these are to pray all whom it may concern to permit the said John Connell (he demeaning himself well and peaceably) to pass wheresoever his lawful pursuits may call him, freely and without let or molestation in going, staying or returning, and to give to him all friendly aid and protection, as these United States would do in the like case.
IN FAITH WHEREOF, I have caused the Seal of the Department of State for the said United States, to be hereunto affixed.  Done at Washington, this 26th. day of August in the year of our Lord 1806 and of the Independence of these States the thirty first.

(Seal) James MadisonSecretary of State.



[Gratis.]

